DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 11-14, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2017/0160593 A1).
Re claim 1, Cho et al. discloses a device comprising a first substrate (100), a second substrate (200), a liquid crystal layer (300) between the first substrate and the second substrate; wherein the liquid crystal layer comprises a plurality of first liquid crystal molecules (301) near the first substrate, and a plurality of second liquid crystal molecules (302) near the second substrate, wherein one of the first liquid crystal molecules corresponds to one of the second liquid crystal molecules; the curved panel comprises a central region, a first region located at one 
Re claim 11, Cho et al. discloses device comprising a curved panel and a backlight module (paragraphs 0057, 0058), wherein the curved panel comprises a first substrate (100), a second substrate (200), a liquid crystal layer (300) between the first substrate and the second substrate; wherein the liquid crystal layer comprises a plurality of first liquid crystal molecules (301) near the first substrate, and a plurality of second liquid crystal molecules (302) near the second substrate, wherein one of the first liquid crystal molecules corresponds to one of the second liquid crystal molecules; the curved panel comprises a central region, a first region located at one side of the central region, and a second region located at the other side of the central region; and the second substrate is disposed near a light-emitting side of the curved panel; wherein a pretilt angle of the first liquid molecules (from vertical) is greater than a pretilt angle of the second liquid crystal molecules in the first region and the second region (Fig. 4).
Re claims 2 and 12, Cho et al. discloses the device wherein the first substrate is one selected from an array substrate or a color filter substrate, the second substrate is one selected from the array substrate or a color film substrate, and the first substrate is the one selected different from the selected one of the second substrate (paragraph 0101).
Re claims 3 and 13, Cho et al. discloses the device wherein each one of the pretilt angle of any of the first liquid crystal molecules is equal and each of the pretilit angle of any of the second liquid crystal molecules is equal in a direction from the central region to the first region or the second region (Fig. 4, ref. 301, 302).

Re claims 6 and 16, Cho et al. discloses the device wherein the pretilt angle of the first liquid crystal molecules and the pretilt angle of the second liquid crystal molecules located in the central region are 0 (from vertical) (Fig. 4,ref. 301, 302).
Re claims 8 and 18, Cho et al. discloses the device wherein the pretilt angle of the liquid crystal molecules in the liquid crystal layer gradually changes from the pretilt angle of the first liquid crystal molecules to the pretilt angle of the second liquid crystal molecules in a direction from the first substrate to the second substrate (Fig. 10, ref. 301, 302). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al.
o ≤a ≤50o, 0o≤ b ≤50o.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the pretilt angle of the first liquid crystal molecules is a, the pretilt angle of the second liquid crystal molecules is b, and 0o ≤a ≤50o, 0o≤ b ≤50o, since "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (MPEP 2144.05). 
Re claims 10 and 20, Cho et al. does not disclose the device wherein the first substrate comprises a first protrusion of a first base, and the first liquid crystal molecules is located on the first protrusion; and the second substrate comprises a second protrusion of a second base, and the second liquid crystal molecules is located on the second protrusion; wherein an angle between any hypotenuse of the first protrusion and the first base is greater than an angle between any hypotenuse of the second protrusion and the second base.
It would have been obvious to one having ordinary skill in the art to employ the device wherein the first substrate comprises a first protrusion of a first base, and the first liquid crystal molecules is located on the first protrusion; and the second substrate comprises a second protrusion of a second base, and the second liquid crystal molecules is located on the second protrusion; wherein an angle between any hypotenuse of the first protrusion and the first base is greater than an angle between any hypotenuse of the second protrusion and the second base.  Employing first and second protrusions having a hypotenuse of a first and second base, respectively is well known in the art in order to improve viewing angle characteristics. .  

Allowable Subject Matter
Claims 5, 9, 15 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICHARD H KIM/Primary Examiner, Art Unit 2871